department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n tax years contact person contact number identification_number form required to be filed employer_identification_number number release date date date u i l dear ------------- this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in sec_501 of the internal_revenue_code recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file file the returns in accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter if you have any questions about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely yours lois g lerner director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter informa t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n department of the treasury internal_revenue_service washington d c fax number contact person contact number identification_number employer_identification_number we have considered your application_for recognition of exemption from federal_income_tax date date u i l legend m dear ------------- under sec_501 internal_revenue_code based on the information provided we have concluded that you do not qualify for exemption under sec_501 of the code the basis for our conclusion is set forth below you were formed on date pursuant to an agreement and declaration of trust declaration entered into between m and the persons designated by m to serve as trustees the declaration states that you were created for the purpose of maintaining through policies or certificates of insurance issued by a licensed insurance_company or companies or by self- funding or a combination thereof for the benefit of eligible retirees health and welfare benefits as the trustees may determine in such amounts of such types and with such coverages as the trustees in their sole discretion shall determine retirees are defined to mean and include retired officers of m who are eligible to participate in and receive benefits from you in accordance with the declaration and with article xxii of m’s bylaws article ii sec_1 of the declaration states that you shall not be used to provide pension benefits or benefits to individuals who have not retired from active employment or benefits to individuals who have not served as officers of m as specified in m’s bylaws or benefits to individuals who fail to meet the eligibility requirements set forth in the declaration or in any other policy certificate of insurance or health and welfare plan provided by you establish a_trust for the sole purpose of providing lifetime health and welfare coverage to retired officers and their spouses sec_2 of article states that to be eligible for the benefit described under article sec_1 above an individual must have served as an officer for m for twenty years and have retired as a member in good standing with m sec_3 of article sec_1 of m’s bylaws approved date states that m shall article states that the trust established in article sec_1 above shall be for the sole benefit of the retired officers and their spouses who meet the eligibility requirements set forth at article sec_2 sec_5 of article states that the trust shall be administered by a board_of three trustees who shall be appointed by the president of m and that the president may be one of the three trustees fund the obligations incurred by you the contributions shall be made periodically at such times as necessary to enable you to fund your obligations in no event shall m directly or indirectly receive any refund on contributions made by it to you nor shall m directly or indirectly participate in the disposition of your funds or receive any benefits the declaration states that its purpose is to provide the following types of benefits death_benefits providing for payment to the beneficiaries named by employee in the event the declaration states that m shall contribute and pay into you an amount sufficient to of death accidental death and dismemberment benefits providing for payment in the event of non- occupational death or dismemberment accident_and_health_insurance providing for benefits to the employee for limited periods of time when injury or illness prevents work hospital benefits providing for payment of hospital bills payment of surgical bills and such other_benefits as your trustees may agree upon subject_to the provisions of any payment of physician’s bills arising from non-occupational sources applicable statutes in your application you state that the number of persons covered by the plan who are for retirees who meet the qualifications as to age length of service with m and such other provisions limitations and conditions as may be established by your trustees under the authority granted to your trustees highly compensated individuals is zero the number of other employees covered by the plan is one the number of employees not covered by the plan is zero and the total number employed is one you also state that the number of persons if any other than employees and their dependents who are entitled to receive benefits is one your chairman is the president of m in your letter dated date you explain that article of m’s bylaws authorizes m to establish a_trust for the purpose of providing lifetime health and welfare coverage to certain retired officers and their spouses at the present time only one individual has met the criteria set forth in article and has become eligible to receive benefits you state that you anticipate that at some point in the future an additional five individuals will be become eligible to receive benefits you further state that a s you can see from the provisions of article of m ’s bylaws in order to be eligible for benefits an individual must have served as an officer of m for twenty years and have retired as a member in good standing with m sec_501 of the code provides for the exemption from federal_income_tax of sec_1_501_c_9_-2 of the income_tax regulations provides that in general the voluntary employees’ beneficiary associations veba providing for the payment of life sick accident or other_benefits to the members of such association or their dependents or designated beneficiaries if no part of the net_earnings of such association inures other than through such payments to the benefit of any private_shareholder_or_individual membership of a veba must consist of individuals who become entitled to participate by reason of their being employees and whose eligibility for membership is defined by reference to objective standards that constitute an employment-related common bond among such individuals typically those eligible for membership in a veba are defined by reference to a common employer to coverage under one or more collective bargaining agreements with respect to benefits provided by reason of such agreement s to membership in a labor_union or to membership in one or more locals of a national or international labor_union sec_1_501_c_9_-2 of the regulations provides that in general eligibility for membership in a veba may be restricted by objective conditions or limitations reasonably related to employment a limitation based on a reasonable minimum period_of_service a limitation based on maximum compensation or a requirement that a member be employed on a full-time basis similarly eligibility for benefits may be restricted by objective conditions relating to the type or amount of benefits offered any objective criteria used to restrict eligibility for membership or benefits may not however be selected or administered in a manner that limits membership or benefits to officers shareholders or highly compensated employees of an employer contributing to or otherwise funding the veba restrictions on eligibility for benefits through objective conditions relating to the type or amount of benefits provided however the criteria used to define such conditions may not be selected or administered in a manner which limits benefits to officers shareholders or highly compensated employees or which has the effect of entitling members of this prohibited_group of individuals to benefits that are disproportionate as compared to those to which other members are entitled your eligibility for benefits is based solely on the recipient being a retired officer of m rather than being based on a membership defined by reference to objective standards that constitute an employment-related common bond among eligible individuals your benefits are being provided and will be provided only to retired officers of m this limitation is specifically proscribed in sec_1_501_c_9_-2 of the regulations for exempt vebas further there is no evidence in the file that retired persons who were members of m but who were not officers have comparable benefits therefore this limitation is in direct opposition to the favorable requirements for exemption discussed in sec_1_501_c_9_-2 described in sec_501 of the code therefore you must file federal_income_tax returns based on the foregoing we rule that you do not qualify for exemption as an organization as explained in sec_1_501_c_9_-2 of the regulations a veba may impose you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury i declare that i have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete if you do not intend to protest this determination you do not need to take any further please send your protest statement form_2848 and any supporting documents to this you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters address you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax are shown in the heading of this letter internal_revenue_service te_ge se t eo ra t constitution ave n w washington dc lois g lerner director exempt_organizations rulings agreements if you have any questions please contact the person whose name and telephone number sincerely yours
